  4:19-cr-03140-JMG-CRZ Doc # 52 Filed: 06/01/20 Page 1 of 1 - Page ID # 123



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                              4:19CR3140

     vs.
                                                           ORDER
TRACY A. VERMELINE,

                 Defendant.



     IT IS ORDERED:

     1)    Defendant’s motion to set case for trial, (Filing No. 51), is granted.

     2)    The trial of this case is set to commence before the Honorable John
           M. Gerrard, United States District Judge, in Courtroom 1, 100
           Centennial Mall North, United States Courthouse, Lincoln, Nebraska,
           at 9:00 a.m. on September 14, 2020, or as soon thereafter as the
           case may be called, for a duration of four (4) trial days. Jury
           selection will be held at commencement of trial. The telephone
           conference set for June 2, 2020 is cancelled.

     3)    The ends of justice served by granting the motion to continue
           outweigh the interests of the public and the defendant in a speedy
           trial, the additional time arising as a result of the granting of the
           motion, the time between today’s date and September 14, 2020,
           shall be deemed excludable time in any computation of time under
           the requirements of the Speedy Trial Act, because although counsel
           have been duly diligent, additional time is needed to adequately
           prepare this case for trial and failing to grant additional time might
           result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
           Failing to timely object to this order as provided under this court’s
           local rules will be deemed a waiver of any right to later claim the time
           should not have been excluded under the Speedy Trial Act.

     June 1, 2020.
                                            BY THE COURT:
                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
